DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/21 has been entered.
Claim Objections
Regarding claim 3, the second to last and last line have consecutive “and”’s.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7-9, 12, 15, 23-25, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsumagari (2015/0204223)
Regarding claim 7, Tsumagari discloses a nozzle, comprising:
a nozzle body (figure 2, item 30 to outlet of exhaust) having a proximal end (at 35N) to a distal end (downstream end, see figure 1 which leads to vehicle exhaust), the proximal end including at least a 
an inner tube (items 33/41-43) extending from the proximal end to a terminal end of the inner tube along a longitudinal direction that is parallel to a central longitudinal axis of the nozzle (see figure 2), the terminal end including a terminal surface (item 43) that faces toward the first inlet along the
longitudinal direction,
the inner tube at least partly defining:
a first channel fluidly connected to the first inlet (channel within 33),
a second channel (channel outside of 33) fluidly connected to the second inlet, a first row of fluid (see figure 2, item 41) passages extending through the inner tube along a radial direction and fluidly connecting the first channel to the second channel, the radial direction being perpendicular to the longitudinal direction, and
a second row of fluid passages (see figure 2, item 41, multiple rows of 41 are shown) extending through the inner tube along the radial direction and fluidly connecting the first channel to the second channel, wherein the second row of fluid passages is spaced apart from the first row of fluid passages along the longitudinal direction.
Regarding claim 8, Tsumagari further discloses wherein: the inner tube is disposed within the second channel (see figure 2);
the central longitudinal axis extends substantially centrally through the first channel; and the central longitudinal axis extends substantially centrally through the second channel (channels appear to be concentric to axis in figure 2).
Regarding claim 9, Tsumagari further discloses wherein the inner tube includes: 
a length extending along the longitudinal direction:
an inner surface defining at least a portion of the first channel; and
an outer surface defining at least a portion of the second channel (see figure 2, 33/42 define channels).

Regarding claim 15, Tsumagari further discloses wherein:
individual fluid passages of the first row of fluid passages are substantially equally spaced about a circumferential direction, the circumferential direction extending around the central longitudinal axis; and
individual fluid passages of the second row of fluid passages are substantially equally spaced about the central longitudinal axis circumferential direction (see figure 2).
Regarding claim 23, Tsumagari further discloses a system further comprising a chamber disposed between the distal end of the nozzle and the inner tube, wherein the chamber includes:
a first portion having a first length extending in a direction parallel to the central longitudinal axis;
a second portion having a second length extending in the direction parallel to the central longitudinal axis, the second length being greater than the first length; and
a third portion having a third length extending in the direction parallel to the central longitudinal axis, the third length being greater than the second length (to illustrate the breadth of this claim, the portions are all three parallel portions of varying lengths, though exact dimensions cannot be known, comparative dimensions of Tsumagari allows for a variety of “portions” to meet this claim limitation, for example, lengths associated with the depths of 30F, 3G, 13A, subtractive portions between the previous points, etc.).  In the alternative a 103 rejection in view of Cizeron which is demonstrated is being made in view of the rejection of claim 21 below).
Regarding claim 24, Tsumagari further discloses wherein the terminal surface is oriented substantially perpendicularly to the central longitudinal axis (see figure 4).
Regarding claim 25, Tsumagari further discloses wherein the central longitudinal axis passes substantially centrally through the outlet (see figure 2).
Regarding claim 29, Tsumagari further discloses wherein the terminal surface encloses the terminal end of the inner tube.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 21, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsumagari (2015/0204223) in view of Smith (2,548,563) in further view of Cizeron (7,240,483).
 Regarding claim 1, Tsumagari discloses a nozzle, comprising:
a nozzle body (figure 2, item 30 to outlet of exhaust) extending from a proximal end (at 35N) to a distal end (downstream end, see figure 1 which leads to vehicle exhaust) along a central longitudinal axis of the nozzle, wherein the proximal end  of the nozzle body defines a first inlet (items 35N to 32H) and a second inlet (item 31H), and wherein the distal end of the nozzle body is disposed opposite the proximal end and includes an outlet (exit of system past 25 to vehicle exhaust)
Tsumagari fails to teach wherein the outlet is centered on an outlet axis that is substantially parallel to the central longitudinal axis.
However, Smith teaches an attachment to an exhaust system to effectively help silence the exhaust comprising outlets (items N/P/M) which are centered on an outlet axis and substantially parallel to the central longitudinal axis of the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to attach the silencer of Smith to the exhaust system of Tsumagari, the motivation being this would allow for less cabin noise while the vehicle is running.  The Examiner further notes, that one of ordinary skill in the art would readily recognize that the exhaust systems are routed to the back of 
A modified Tsumagari further teaches an inner tube (items 33/41-43) disposed within the nozzle body and extending along the central longitudinal axis from the proximal end of the nozzle body to a terminal end of the inner tube (item 43), a wall of the inner tube being defined between an inner surface of the inner tube and an outer surface of the inner tube along a radial direction (see figure 2), the radial direction being perpendicular to the central longitudinal axis (see figure 2), 
the inner surface of the inner tube defining a first channel (channel within 33), the terminal end being in fluid communication with the first inlet via the first channel (see figure 2),
the terminal end including a terminal surface that faces toward the first inlet along the
central longitudinal axis (see figure 2, item 43 clearly faces 32H, etc.),
the wall of the inner tube defining a plurality of orifices (items 42) therethrough: a second channel defined between a first internal surface of the nozzle body and the outer surface of the inner tube (channel outside of 33 and inside of 31),  the second channel being in fluid communication with the first channel via the plurality of orifices (see figure 4); and
a chamber (item 20) defined at least in part by a second internal surface of the nozzle body (connection upstream defines borders thereof), the chamber being disposed between the terminal end of the inner tube and the distal end of the nozzle body along the central longitudinal axis (see figure 1),
Tsumagari fails to disclose a maximum transverse dimension of the chamber being greater than a maximum transverse dimension of the second channel, the maximum transverse dimension of the chamber extending between diametrically opposed points on the second internal surface of the nozzle body along the radial direction, the maximum transverse dimension of the second channel extending between diametrically opposed points on the first internal surface of the nozzle body along the radial direction.
However, Cizeron teaches a substantially similar exhaust system teaching a maximum transverse dimension of the chamber being greater than a maximum transverse dimension of the second channel, the maximum transverse dimension of the chamber extending between diametrically opposed points on the second internal surface of the nozzle body along the radial direction, the maximum 
The substitution of one known element (diametrical/tapering SCR portion) as taught by Cizeron for another (cylindrical) as taught by Tsumagari would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution of would have yielded predictable results, namely, a space to provide for filtration and mixing. In addition, one of ordinary skill in the art would readily recognize that having an expansion to compression cross sectional area would aid in additional mixing due to the speed/pressure changes of the fluid(s) passing through.
A modified Tsumagari further teaches the first channel and the second channel each being in fluid communication with the outlet via the chamber (see figures 1 and 4).
Regarding claim 2, Tsumagari further teaches wherein the plurality of orifices is circumferentially disposed around the inner tube, the plurality of orifices comprising at least a first row of orifices and a second row of orifices spaced from the first row of orifices in a direction substantially parallel to the central longitudinal axis (see figure 2).
Regarding claim 3, a modified Tsumagari teaches wherein: the second internal surface includes a first circumferential portion, a second circumferential portion, and a third circumferential portion, the third circumferential portion is disposed between the first circumferential portion and the second circumferential portion along the central longitudinal axis, the second circumferential portion is disposed between the third circumferential portion and the distal end of the nozzle body along the central longitudinal axis, the first circumferential portion tapers away from the central longitudinal axis along the radial direction as the first circumferential portion extends along the central longitudinal axis from proximate the terminal end of the inner tube toward the third circumferential portion: the second circumferential portion tapers toward the central longitudinal axis along the radial direction as the second circumferential portion extends along the central longitudinal axis from proximate the third circumferential portion toward the distal end of the nozzle body: the third circumferential portion is substantially cylindrical: the first circumferential portion is 
Regarding claim 4, a modified Tsumagari teaches wherein: 
the inlet end of the chamber includes a first cross-sectional area (diameter at 318) extending between diametrically disposed points on an interior surface of the nozzle body; and
the outlet end of the chamber includes a second cross-sectional area (diameter at 21) extending between diametrically disposed points on the interior surface of the nozzle body, the second cross-sectional area being less than the first cross-sectional area (diameter at approximately 318 is shown to be larger than diameter at 21).
Regarding claim 5, Tsumagari further teaches wherein the second channel is disposed around the first channel (see figure 2).
Regarding claim 6, Tsumagari further discloses wherein the inner tube is supported within the nozzle by one or more protrusions (item 34) coupled to the nozzle body, the one or more protrusions at least partially extending through the second channel (see figure 2).
Regarding claim 21, a modified Tsumagari further discloses wherein:
the first circumferential portion has a first length extending in a direction parallel to the central longitudinal axis (does not intersect);
the second circumferential portion has a second length extending in the direction parallel to the central longitudinal axis, the second length being greater than the first length (does not intersect, further since the central diameter is smaller the length must be longer); and
the third circumferential portion has a third length extending in the directional parallel to central longitudinal axis, the third length being greater than the second length (clearly parallel in all possible definitions, further it is shown to be the largest length). Claim 23 may also be rejected by this teaching.
Regarding claim 27, a modified Tsumagari teaches wherein the outlet includes an outlet wall defining a plurality of outlet openings therethrough (see figure of Smith), and 
an internal surface of the outlet wall disposed between adjacent outlet openings of the plurality of outlet openings faces the first inlet along the central longitudinal axis (as modified this would be configured to face the first inlet).
.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsumagari (2015/0204223) in view of Cizeron (7,240,483).
Regarding claim 13, Tsumagari further discloses wherein:
the chamber includes an inlet end disposed adjacent to the terminal end of the inner tube and an outlet end disposed adjacent to the distal end of the nozzle (see figure 1);
but fails to teach the inlet end includes a first cross-sectional area extending between diametrically opposed points on an interior surface of the nozzle body; and 
the outlet end includes a second cross-sectional area extending between diametrically opposed points on the interior surface of the nozzle body, the second cross-sectional area being less than the first cross-sectional area.
However, Cizeron teaches a similar system having the chamber includes an inlet end disposed adjacent to the terminal end of the inner tube and an outlet end disposed adjacent to the distal end of the nozzle; the inlet end includes a first cross-sectional area extending between diametrically opposed points on an interior surface of the nozzle body; and the outlet end includes a second cross-sectional area extending between diametrically opposed points on the interior surface of the nozzle body, the second cross-sectional area being less than the first cross-sectional area (as noted above, Cizeron teaches the expanded tapered section to a cylindrical section to a contracted tapered section to equally house the filtration components of the exhaust system, see figures 1-4 of Cizeron).
The substitution of one known element (diametrical/tapering SCR portion) as taught by Cizeron for another (cylindrical) as taught by Tsumagari would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution of would have yielded predictable results, namely, a space to provide for filtration and mixing. In addition, one of ordinary skill in the art would readily recognize that having an expansion to compression cross sectional area would aid in additional mixing due to the speed/pressure changes of the fluid(s) passing through.

16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsumagari (2015/0204223) in view of Smith (2,548,563).
Regarding claim 16, Tsumagari fails to teach wherein:
the outlet at the distal end of the nozzle comprises a plurality of outlet openings; and
individual outlet openings of the plurality of outlet openings are substantially equally distributed about the central longitudinal axis.
However, Smith teaches a similar system with an exit to the chamber comprising the outlet at the distal end of the nozzle comprises a plurality of outlet openings (items N’, P’, M’ and P); and
individual outlet openings of the plurality of outlet openings are substantially equally distributed about the central longitudinal axis (see figure 1 of Smith).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to attach the silencer of Smith to the exhaust system of Tsumagari, the motivation being this would allow for less cabin noise while the vehicle is running.  The Examiner further notes, that one of ordinary skill in the art would readily recognize that the exhaust systems are routed to the back of vehicles rarely in a perfectly straight manner, though longitudinally aligned thus likely parallel to the rest of the exhaust system.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 12, 13, 15, 16, 21, 23-25, and 27-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEX M. VALVIS
Primary Examiner
Art Unit 3752

/ALEX M VALVIS/             Primary Examiner, Art Unit 3752